DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 1/31/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-7 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nadaud et al (WO 2015/019022 A1, see translation) in view of Igarashi et al (WO 2012/105413 A1).
Regarding claims 1-7, Nadaud teaches an article comprising a glass substrate comprising two main faces defining two main surfaces separated by edges and a temporary protective layer comprising an organic polymer matrix deposited on at least one portion of a main surface of the glass substrate, wherein the temporary protective layer is obtained from a polymerizable composition comprising (meth)acrylate compounds; wherein the substrate is coated with a functional coating deposited on at abstract, page 5-7, 10, 11, claims 1-4).
Nadaud fails to teach wherein the temporary protective layer has a rough surface defined by a surface roughness parameter Sa corresponding to the arithmetic mean height of the profile of the surface of greater than 0.2 μm; wherein the rough surface has a surface roughness parameter Sz, corresponding to the maximum height of the profile of the surface of greater than 1.0 μm; wherein the rough surface has a roughness parameter Rsm, corresponding to a mean width of the elements of the profile, of greater than 0.5 mm; wherein the surface roughness parameter Sa, corresponding to the arithmetic mean height of the profile of the surface, represents at least 1% of the a mean thickness of the temporary protective layer; wherein the surface roughness parameter Sz, corresponding to the maximum height of the surface, represents at least 10% of a mean thickness of the temporary protective layer. 
Igarashi teaches polymeric protective sheets for glass wherein adjusting the roughness adjusts the peeling speed (abstract, page 3, 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Igarashi, to use and adjust a roughness (and therein the Sa, Sz, Rsm, and the percentage of the Sa and Sz to that of the temporary 
Regarding claim 21, Igarashi suggests the surface has waviness (i.e., wavelets) (page 6).
Regarding claims 22-23, the limitations of the instant claims are product by process limitations and do not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in the claims and the product of Nadaud as modified by Igarashi.

Claims 8, 9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadaud and Igarashi as applied to claim 1 above, and further in view of Myli et al (US 2009/0075069 A1).
Nadaud as modified by Igarashi suggests the article of claim 1.
Nadaud as modified by Igarashi fails to suggest wherein the glass substrate has at least one dimension of greater than 3 m; wherein the glass substrate has at least two dimensions of greater than 3 m, or even one dimension of greater than 3 m and one dimension of greater than 6 m; wherein the at least one dimension is greater than 6 m.
Myli teaches glass substrates that may comprise functional silver coatings; wherein the substrates me be that of a jumbo glass sheet having a length and/or width para 40, 90).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Myli, to use a jumbo glass sheet for the substrate of Nadaud as modified by Igarashi as a matter of design choice as suggested by the prior art of record. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute of jumbo glass sheet of Myli for the glass substrate of Nadaud as modified by Igarashi, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783